DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: a response filed on 4/18/2022.
• Claims 1-12 have been canceled; claims 13-20 are now allowed.

Response to Arguments
• Applicant’s arguments, see pages 5-6, filed 4/18/2022, with respect to claims 1-12 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of said claims has been withdrawn. 

Allowable Subject Matter
• Claims 13-20 are allowed and renumbered as claims 1-8 respectively.
---The following is an examiner’s statement of reasons for allowance: The searched prior arts fail to yield any references (e.g. either singularly or combination thereof) that teach and/or suggest 
“parsing with a parser the image data and the meta data into sub-image data and sub-meta data, respectively; rendering with a recognizer the sub-image data into strings for one or more identified objects in the sub-image data; mapping with a mapper-controller the sub-image data in association with the sub-meta data to generate a data structure having positional information with respect to the one or more identified objects; accessing a dictionary store by a natural language processing engine responsive to the strings; and converting by the natural language processing engine the strings into a natural language expression for the strings and the positional information obtained from the data structure” as cited in claim 13 (renumbered as claim 1).
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIERRY L PHAM/Primary Examiner, Art Unit 2674